Citation Nr: 1218630	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as thoracic scoliosis. 

2.  Entitlement to service connection for a respiratory disability, claimed as persistent cough and chronic upper respiratory infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claims.  

The claims were remanded by the Board in March 2011 in order to schedule the Veteran for a hearing.  He presented personal testimony at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case before either of the claims can be adjudicated.  

It appears that there are outstanding VA treatment records.  The Veteran testified that he received VA treatment related to his back after his 1967 discharge from service, but that surgery was discussed and that scared him so he did not go back.  VA treatment records reveal that he reported low back pain started after a lumbar puncture and worsened about 10 months after his discharge in 1967.  See e.g., September 2003 rehab follow up visit note.  The earliest record of treatment, however, is a November 2002 record from the VA Medical Center in Philadelphia.  On remand, the RO/AMC should make efforts to obtain the outstanding VA treatment records, as records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Recent VA treatment records should also be obtained.  

A VA examination was scheduled in conjunction with the Veteran's claim for service connection for a respiratory disability, claimed as persistent cough and chronic upper respiratory infection, at which time he was diagnosed with chronic cough of uncertain etiology.  See July 2008 VA respiratory examination.  Given the amount of time that has elapsed since the VA examination was conducted, the RO/AMC should schedule the Veteran for a more contemporaneous VA examination for the purpose of determining whether he has an underlying pathological disorder attributable to the diagnosed chronic cough.  

A VA examination was also scheduled in conjunction with the Veteran's claim for service connection for a low back disability, claimed as thoracic scoliosis.  The diagnosis at that time was low back pain and mild scoliosis.  See April 2008 VA spine examination.  In an addendum, the VA examiner noted that low back pain was from lumbar degenerative disc disease (arthritis), that the scoliosis was located in the thoracic spine, that the degenerative disc disease was not related to the scoliosis, and that the scoliosis was not caused by service or worsened by service.  See August 2008 addendum.  The opinion provided did not acknowledge the Veteran's assertion that his current low back problems are related to a spinal tap he received in service.  Given that his assertion of receiving a spinal tap in service is corroborated by his service treatment records, and given the fact that service treatment records document he was seen with complaint of back pain of duration from the spinal tap, this should be rectified on remand.  See health records dated March 1965 and April 1965.  The examiner should also provide an opinion as to whether the scoliosis noted to be congenital in service, see January 1965 health and clinical records, was subject to a superimposed injury or disease during service with resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Philadelphia VAMC dated in 1967/68 and since January 2010.  If any of these records is in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  When the foregoing development has been completed, schedule the Veteran for a VA examination of his spine, preferably with an orthopedist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted. 

The examiner should identify all current disorders of the spine and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current spine disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the spinal tap the Veteran underwent in service.  In providing this opinion, the examiner should acknowledge the Veteran's report of continuous low back symptoms since service.  

The examiner should also provide an opinion as to whether the congenital scoliosis noted in service (in the apex to the right of the mid thoracic spine, per x-ray) was subject to a superimposed disease or injury during service.  If a superimposed disease or injury is identified, the examiner should describe the resultant disability.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

3.  Schedule the Veteran for a VA examination of his respiratory system.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted. 

The examiner should identify all current respiratory disorders and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current respiratory disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the alleged exposure to chemicals in service.  

The examiner is also asked to specifically address whether the Veteran has an underlying pathological disorder attributable to the previously diagnosed chronic cough.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


